Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Examiner acknowledges the reply filed on 9/23/2021 in which claims 1, 5, 11, 12, 13 and 15 have been amended. Claims 7, 8 and 17 are cancelled. Currently claims 1-6, 9-16 and 18 are pending for examination in this application. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “wherein neither the candy holder nor the candy includes a pacifier nipple device”. This is a negative limitation. As set forth in MPEP 2173.05(i) “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” It is the examiner’s position that a pacifier nipple device is not described in applicant’s originally filed disclosure, and as such there is no support for excluding a pacifier nipple device in the claims.
Claims 13-16 and 18 are rejected due to their dependency on claim 12.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the pneumatic passage along the central axis of the cap”. Claim 10 is dependent from claim 1 which recites “pneumatic passages”, thus it is unclear if applicant is referring to one of the pneumatic passages or if applicant is introducing another pneumatic passage. For purposes of examination it has been interpreted as any pneumatic passage.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	 
Claims 1, 2, 9, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 6,626,168 B1) in view of Cockerham (US 7,318,433 B2).
Regarding claim 1, Carroll discloses:
A breathing treatment delivery device (figures 1-3) for providing atomized medicine or oxygen to a patient (col. 1, lines 43-48), the breathing treatment delivery device comprising: 
a supply device (64) including a dispensing end (the top end of 64 as shown in the annotated figure below), the supply device configured to dispense atomized medicine or oxygen through the dispensing end (col. 4, lines 30-40); 
a cap (portion attached to the top of the nebulizer as shown in the annotated figure below, including the elbow and mask) having a device side and a delivery side (see annotated figure below), the device side including an opening (at 62) receiving and in fluid communication with the dispensing end of the supply device (see figure 3); 
a treat holder (recess in 20 where 46 is inserted for holding pacifier/treat 40) positioned on the delivery side of the cap (see figure 3); and 
a plurality of apertures (27) defined in the delivery side of the cap adjacent the treat holder (see figure 3), pneumatic passaged formed through the cap between the opening in the device side of the cap and each of the plurality of 
Carroll does not explicitly disclose wherein the plurality of apertures are radially spaced about the treat holder on opposing sides of the treat holder.  
However, Cockerham teaches that it is known to place a plurality of apertures (20) symmetrically around a pacifier (14) and thus radially spaced about the treat holder on opposing sides of the treat holder (see figures 3, 4), thus Carroll as modified by Cockerham would have 27 symmetrically around the recess for 46. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Carroll wherein the plurality of apertures are symmetrically spaced radially about the treat holder as taught by Cockerham as an alternative to concentrating apertures at the nasal region (col. 3, lines 5-23), both of which result in directing gas towards the infant to avoid waste of gas (col. 3, lines 18-21).



    PNG
    media_image1.png
    1079
    1147
    media_image1.png
    Greyscale


Regarding claim 2, Carroll further discloses wherein the treat holder (as set forth for claim 1) includes a treat holder recess extending from the delivery side of the cap towards the device side of the cap (see figure 3, wherein the recess extends from the left towards the right side).  

claim 9, Carroll further discloses wherein the cap has a central (defined as at or near the center) axis (the examiner notes that the cap of Carroll has multiple central axes, one being the axis through the recess for 46 as shown in figure 3), and the treat holder extends along the central axis of the cap (see figure 3; the examiner also notes that “along” does not require the treat holder to be on the axis). 

Regarding claim 10, Carroll further discloses wherein the treat holder (as set forth above) is at least partially disposed within the pneumatic passage along the central axis of the cap (the passage within the mask is along the central axis of the cap; see figure 3).

Regarding claim 11, Carroll further discloses wherein the supply device (60) is a nebulizer configured to convert liquid medicine into atomized medicine which is emitted through the dispensing end (col. 4, lines 35-39).  

Claims 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 6,626,168 B1) in view of Cockerham (US 7,318,433 B2) in view of Baer (US 4,192,307).
Regarding claim 3, Carroll as modified discloses the claimed invention substantially as claimed as set forth for claim 2 above. Carroll discloses a pacifier disposed in the treat holder recess of the treat holder (see figure 3) but does not explicitly state that the device further comprises a candy disposed in the treat holder recess of the treat holder. 

Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Carrol such that the device further comprises a candy disposed in the treat holder recess of the treat holder as taught by Baer for the purpose of encouraging the infant to retain the nipple of the pacifier in their mouth (col. 1, lines 16-18).

Regarding claim 5, Carroll discloses the claimed invention substantially as claimed as set forth for claim 3 above. Carroll as modified further discloses wherein:  4826-1943-8199.1 19Attorney Docket No. 032656.87050 Customer No. 104982 
the candy (treat of Carrol modified with candy of Baer) includes a stick (46) having a proximal end (where 46 meets 42) and a distal end (portion that gets inserted into recess); 
a piece of candy is disposed on the distal end of the stick (within 40 of Carroll as taught by Baer); and 
the proximal end of the stick is receivable in treat holder recess of the treat holder (see figures 1-3 of Carroll).  

Regarding claim 6, Carroll discloses the claimed invention substantially as claimed as set forth for claim 5 above. Carroll as modified further discloses wherein the treat holder recess (as set forth above) in the treat holder and the stick (46) of the candy are sized to form an interference fit when the proximal end of the stick is .  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 6,626,168 B1) in view of Cockerham (US 7,318,433 B2) in view of Baer (US 4,192,307) in further view of Bardach et al. (US 2003/0205234 A1).
Regarding claim 4, Carroll discloses the claimed invention substantially as claimed as set forth for claim 3 above. Carroll as modified does not explicitly state wherein the candy comprises a sugar free edible substance.  
However, Bardach discloses that it is known to place xylitol within an infant pacifier [0013], xylitol being a principal sweetener for sugar-free chewing gums and candies [0014]. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Carrol such that the candy comprises a sugar free edible substance as taught by Bardach for the benefit of reducing tooth decay [0014].

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. Applicant’s representative asserts that the claims are not obvious over the cited references. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.

With regard to claim 12, no prior art has been applied to the claim. However, the examiner notes that claim 12 introduces a negative limitation that does not have support in the originally filed disclosure. 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785